DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/21/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2, 4-16, 18, and 38-40 are pending (claim set as filed on 10/21/2022).
Claim 40 stands withdrawn as being directed to the non-elected product claim. Therefore, only method claims 1-2, 4-16, 18, and 38-39 are under examination.

Priority
	This application filed on 10/27/2017 has a provisional application no. 62/414,876 filed on 10/31/2016.

Information Disclosure Statement
	The Information Disclosure Statement filed on 10/21/2022 has been considered.
Withdrawal of Rejections
The response and amendments filed on 10/21/2022 are acknowledged. Any previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formal corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the essential claim rejections are detailed either directly below and/or in the Examiner’s response to arguments section. 
Briefly, the previous claim rejection under §102(a)(1) anticipation by Jonkers has been withdrawn necessitated by Applicant’s amendment to include the active limitation of removing a portion of aqueous mixture to an “aggregate particle concentration of 106 to 1015 cells/mL”. However, said Jonkers reference is being reprised or made anew as an obviousness rejection for the reasons set forth below.
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-16, 18, and 38-39 are rejected under 35 U.S.C. 103 as being obvious over Jonkers-1 (US 2017/0190620 A1, which has a WO 2016/010434 publication date of 01/21/2016 and is cited in the IDS filed on 01/31/2018) in view of Jonkers-2 (EP 2 082 999 A1, which has a publication date of 07/29/2009).
Jonkers-1 teaches a process for the production of cementitious material, comprising mixing cement starting materials, a healing agent and a fibrous reinforcing material, wherein the healing agent comprises bacterial material, and wherein the fibrous reinforcing material comprises a biodegradable polymer (see abstract & ¶ [0001], [0008]). Jonkers discloses the cement starting material includes cement and water and may further include aggregate such as gravel and/or sand (see ¶ [0036]-[0037]). Jonkers teaches a process wherein bacterial material and polymeric material were added and mixed into the cement starting material (bacteria-amended water suspension, i.e.: an aqueous medium) with a 28 day incubation period (see ¶ [0050]-[0055], [0060]). 
Regarding claim 2, Jonkers teaches the healing agent may comprise one or more of a silicate source, a calcium salt such as calcium nitrate, and a nutrient for bacteria (see ¶ [0025]). Examples of organic and/or calcium containing compounds are organic calcium salts, such as calcium formate, calcium acetate, calcium lactate, calcium gluconate, calcium nitrate, a carbohydrate, a fatty acid, an amino acid, a lactate, a maleate, a formate, a sugar (see ¶ [0031]-[0033]).
Regarding claim 4, Jonkers’ concrete mixture does not contain urea (see ¶ [0059]-[0063]). 
Regarding claims 5 and 18 pertaining to the bacteria spores and/or vegetative cells, Jonkers teaches bacteria are provided in dried (powder) form and can be either lyophilized vegetative cells or dried bacterial spores (see ¶ [0027]-[0028]). Specific species such as ureolytic and other types of calcite producing bacteria can actually be useful as a tool to repair surface cracks in concrete (see ¶ [0005]). Bacteria are selected from the group of Planococcus, Bacillus and Sporosarcina and the amount of healing agent is dependent on the healing agent used but at a maximum of 10% of the total weight (see ¶ [0029]-[0030], [0039]).
Regarding claims 7-9 pertaining to the incubation conditions, Jonkers teaches “in an experimental test concrete specimens based on incorporated seaweed-derived protein polymer based fibres (SeaCell) were cracked, and subsequently submerged in bacteria-amended water suspension, after which mineral formation due to metabolic conversion of incorporated polymer fibres after 28 days incubation period was studied” (see ¶ [0055]-[0056]). Claim interpretation: since Jonkers discloses an incubation of 28 days, it would have been performed or encompasses the claimed days. Regarding the pH, a physiological pH is interpreted to be slightly alkaline and therefore, Jonkers meets the limitation because Jonkers discloses performing the process in alkaline conditions (see ¶ [0016], [0022]-[0025], [0051]). 
Regarding claims 10-12 pertaining to the binding agent, Jonkers teaches the biodegradable polymer is selected from the group consisting of polysaccharides, such as one or more of alginate, chitin and chitosan (see ¶ [0016]). Claim interpretation: since Jonkers discloses the claimed elements, then it should meet the claim’s functional adhesion properties (MPEP 2112.01). 
Regarding claim 13, Jonkers teaches (a) cement, and (b) one of more of slag, ash, limestone and sand selected from the range of 0.2:100-10:100, and/or having a weight ratio of fibrous reinforcing material to (a) cement, and (b) one of more of slag, ash, limestone and sand (see ¶ [0011]).
Regarding claims 14-16, Jonkers teaches the term textile refers to an aggregate or woven unit comprising a plurality of individual fibers (which individual fibers have (average) diameters selected from the range of 5-750 μm, and having (average) lengths selected from the range of 50 μm-150 mm) (see ¶ [0009]-[0010], [0018]-[0020], [0062]).
Regarding claims 38-39, claim interpretation: the disclosure of Jonkers is considered to meet the claim’s “wherein” clauses because Jonkers teaches an aqueous medium comprising nutrients (see ¶ [0031]) and further teaches the bacterial material is a bacterial spore of a bacterium (see ¶ [0027]). Moreover, base claim 1 merely requires “an aqueous medium” which under the broadest reasonable interpretation, at minimum means just water and does not specify what ingredient provides the aqueous medium with the capability to stimulate spore formation or maintain viability. 
However, Jonkers-1 does not teach: removing at least a portion of the aqueous medium to concentrate the spores or vegetative cells with the aggregate particles to a concentration of 106 to 1015 cells/mL, to provide the shelf stable spore-loaded aggregate, wherein the shelf-stable spore-loaded aggregate remains at least 80% viable after months of storage (claim 1(d)).
Jonkers-2 general disclosure relates to a healing agent in cement-based materials and structures, as well as to a process for its preparation (see abstract ¶ [0001]). In particular, Jonkers-2 teaches the process comprises contacting aggregate material loaded with bacteria-spore containing suspension, drying, and subjecting the particles to vacuum treatment (see ¶ [0022]-[0023]). Jonkers-2 further discloses “According to the present process, especially bacterial spores of species related to the genera Bacillus and Sporosarcina can be kept viable for several years. Also, bacterial spores of species of these genera will remain viable for months up to several years when incorporated in cement-based materials such as concrete when immobilized inside porous particles prior to mixing with fresh (non-set) cement paste. It is noted that for a long-term (several years) healing potential, the number of porous particle-immobilized bacterial spores should be in the range of 104 to 109 spores cm-3 concrete” (see ¶ [0024]-[0025], & Examples 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove a portion of the aqueous medium to provide a concentrated bacteria-spore loaded aggregate particle composition such as taught by Jonkers-2 in the method of Jonkers-1. The ordinary artisan would have been motivated to do is because Jonkers-2 discloses that for long-term effect (e.g. several months or years) and viability of the bacteria-spores, the number of porous-particle immobilized bacterial spores should be within a certain concentration range. Moreover, the MPEP at 2144.05 states that:
II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, the adjustments of particular conventional working conditions (e.g., concentration or temperature) are deemed a matter of judicious selection and routine optimization which is well within the purview of the skill artisan pursuing a composition or formulation of bacteria spore-loaded aggregates having the maximum amounts of viable bacteria or their spores for their intended effect and function. Therefore, absent any teaching of criticality by the Applicant concerning the concentration or temperature ranges, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Conclusion
No claims were allowed.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653